DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1, 3-8, 10-15, 17-20 are pending.
	The prior art submitted on 7/22/21 has been considered.  However, the Foreign patent document 2018148437 WO, and Non-patent literature document “ Khansari-zaheh, S.M., Benchmark Handwriting Imitation tasks” has not been considered, because the Office has not received those two documents yet.
Resubmit those documents is required for consideration.
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As for claims 15, and 17-20, applicant recited claim limitation regarding, "a
computer-readable storage medium ..." is directed to a non-statutory matter.  It is
noted that the broadest reasonable interpretation of a claim drawn to a computer

such variations) typically covers forms of non-transitory tangible medium and
transitory propagating signals per se in view of the ordinary and customary
meaning of computer readable recording medium, particularly when the
specification is silent.  See MPEP 2111.01.  When the broadest reasonable
interpretation of a claim covers a signal per se, the claim must be rejected under 35
U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d
1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. $ 101, Aug. 24, 2009; p. 2. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim.  Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
3.	Claims 1, 3-8, and 10-14 are allowable.
					
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Fulop (US 2017/0269607 A1)
	. Gildert et al. (US 2017/0173786 A1)
	. Kratz et al. (9684305)
	. Guerin et al. (9643314)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/DALENA TRAN/Primary Examiner, Art Unit 3664